DECISION AND ORDER
ROBERT JOHN HALL, Bankruptcy Judge.
This matter came to be heard on the complaint of the debtor that her student loans are dischargeable in bankruptcy because they impose undue hardship upon her family.
Generally, student loans are dischargea-ble five years after they mature, or sooner if the debtor can prove “undue hardship” under 11 U.S.C. § 523(a)(8). In this case, the debtor conceded that her loans have not yet matured, and thus she does not yet have to make payments. Further, the attorney for New York Higher Education Services Corp. suggested that when her loans mature the debtor could be entitled to a deferral of repayment due to her economic hardship. Accordingly, the court finds that debtor’s allegation that her student loan payments create an undue hardship is at best, premature.
This adversary proceeding is hereby dismissed.
SO ORDERED.